We ordinarily decline to write on applications for leave to file second motions for rehearing, but in this case appellant earnestly insists that we should have discussed his proposition that it was error not to instruct the jury that the State would be bound by his exculpatory statement, which he claims was introduced by the State and was not overthrown or disproved by any testimony. We have carefully gone through appellant's bills of exception, his exceptions to the charge and his special charges, and have failed to find in any of them complaint of the failure of the State in the regard so urgently argued by appellant in his motion. This being true, we could not grant the application, and it is accordingly denied.
Application denied.